ELECTRODE FOR POWER STORAGE DEVICES AND METHOD OF MANUFACTURING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 3/16/2021:
Claims 1 and 5-7 have been amended; claims 9-14 have been newly added.
Previous rejections under 35 USC 102(a)(1) have been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 5, the newly amended claims now disclose that the short fibers of aluminum or copper have an average diameter which is more than 10 µm and less than 40 µm. While the specifications have support for less than 40 µm there is no disclosure for the average diameter being more than 10 µm. Paragraphs 0023 and 0025 teach less than 100, 50, 30, or 25 µm but there is not mention for being more than 10 µm.
Claims 2-4 and 6-13 are rejected under 35 USC 112(a) for the dependence on claims 1 and 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable Koga (JP 2009-151960 A).
Regarding claim 1, Koga teaches a method of manufacturing an electrode for a power storage device (Abstract)
creating a liquid or gel slurry (Claim 8), the slurry containing short fibers of aluminum or copper, adsorbent material powder on which electrolyte ions are adsorbed during charging or active material powder which chemically reacts during charging or discharging (Paragraph 0056 and claim 8 disclose a rod shaped conductive material such as aluminum mixed with a carbon black into a slurry.), and a binder (Paragraph 0058 discloses PVDF.);
forming the slurry into a predetermined shape (Paragraph 0016, claims 5 and 6 disclose the conductive material is bent.); and drying the slurry formed into the predetermined shape so as to form an electrode in which the short fibers of aluminum or copper functions as a current collector (Claim 8).
Koga et al. do not specifically teach wherein the short fibers of aluminum or copper have an average diameter which is more than 10 µm and less than 40 µm.
However, Koga teaches a diameter of 10 nm or more and 10 µm or less (Claim 3).
MPEP 2144.05 I: OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
 A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 
Regarding claim 4, Koga teaches the method of manufacturing the electrode according to claim 1, further comprising, prior to forming the slurry, pre-drying the slurry to a state where the binder is not completely cured (Paragraphs 0056 and 0058). 
Regarding claim 5, Koga teach an electrode for a power storage device (Abstract)
a non-woven fabric current collector composed of short fibers of aluminum or copper (Claims 1, 8, and paragraph 0056 rod shaped conductive material such as aluminum mixed with a carbon black.)  with an average length of 25 mm or less (Claim 3 discloses 1-1000 µm in length.); and
adsorbent material powder on which electrolyte ions are adsorbed during charging or active material powder which chemically reacts during charging or discharging (Paragraphs 0054 and 0056 discloses lithium metal oxides and carbon black.), wherein the powder exists in a gap formed between the short fibers of the aluminum or copper of the non-woven fabric current collector (Paragraph 0056).
Regarding claim 11, Koga et al. teach the method of manufacturing the electrode according to claim 1, wherein an average length of the shirt fibers is more than 1 mm. less (Claim 3 discloses 1-1000 µm. 1000 µm is 1 mm.)
MPEP 2144.05 I: OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
 A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 

Claims 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (JP 2014-191919 A).
Regarding claims 5 and 14, Uehara teach an electrode for a power storage device (Abstract)
a non-woven fabric current collector composed of short fibers of aluminum or copper (Abstract discloses forming current collector from an aluminum fiber sheet  with an average length of 25 mm or less (Paragraph 0032 discloses 1-5 µm in length.); and
adsorbent material powder on which electrolyte ions are adsorbed during charging or active material powder which chemically reacts during charging or discharging (Claims 1-4 discloses lithium metal oxides and carbon conductive materials.), wherein the powder exists in a gap formed between the short fibers of the aluminum or copper of the non-woven fabric current collector (Paragraphs 0037-0039).
Uehara et al. do not specifically teach wherein the short fibers of aluminum or copper have an average diameter which is more than 10 µm and less than 40 µm.
However, Uehara teaches a diameter of 40-300 µm (Paragraph 0032).
MPEP 2144.05 I: OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
 A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 
Further, Uehara does not specifically mention an electrode for a capacitor. However, a capacitor is still within the same area as the art disclosed by Uehara and as such one of ordinary skill in the art could easily apply subject matter to a capacitor being that both teach an electrochemical cell.
Regarding claim 7, Uehara teach the electrode according to claim 5, wherein the non-woven fabric current collector has at least one portion at which two of the short fibers of the aluminum or copper are in contact with each other such that the two short fibers intersect with (Paragraphs 0038-0039 discloses that the aluminum fiber sheet is obtained by sintering and rolling the premix fibers formed from large number of aluminum fibers having a length of 0.2-20 mm. The fact that the sheet is rolled would inherently yield intersection of the fibers.).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (JP 2009-151960 A) or Uehara (JP 2014-191919 A) as applied to claims 1 and 5 above, and further in view of Kobayashi et al. (JP H11-312523 A).
Regarding claims 2 and 6, Koga (or Uehara) teaches the method of manufacturing the electrode according to claim 1 and the electrode of claim 5. Further, Koga teaches wherein, when creating the slurry, the slurry is created to contain the short fibers of aluminum or copper (Claims 1 and 8), the adsorbent material powder or the active material powder, the binder (Paragraphs 0056-0058). However, Koga does not teach carbon fibers having an average diameter of 0.5 µm or less.
Kobayashi et al. teach carbon fibers for use as a conductive material for an electrode having a diameter of 1 µm or less (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Koga with Kobayashi in order to improve conductivity.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (JP 2009-151960 A1) or Uehara (JP 2014-191919 A)  as applied to claims 1 and 5 above, and further in view of Ou et al. (JP H06-267542 A).
Regarding claims 3 and 8, Koga (or Uehara) teaches the method of manufacturing the electrode according to claim 1 and the electrode of claim 5. However, Koga does not teach wherein aluminum with a purity of 99.9% or more is used as the aluminum.
Ou et al. discloses using an aluminum with the purity 99.80% or higher as a member to contact with the positive electrode active material (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Koga with Ou in order to generate no increase of the internal impedance and to prevent the deterioration of the charge and discharge property.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (JP 2009-151960 A1) or Uehara (JP 2014-191919 A)  as applied to claims 1 and 5 above, and further in view of Yamaki et al. (JP 2014-238944).
Regarding claims 10 and 13, Koga (or Uehara) teach the method and electrode of claims 1 and 5. However, they do not teach wherein an average length of the carbon fibers is a half of or more of an average particle size of the adsorbent material powder or the active material powder.
Yamaki et al. teach a carbon nanotube length is between 20-500 microns and an electrode size is between 1-20 microns. As such, the carbon fibers with the electrode have an aspect ratio of 1 (Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Koga (or Uehara) with Yamaki in order to increase electron conductivity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729